Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s Application filed on 03/03/2020 has been reviewed.
Claim 1 has been canceled.
Claims 2-21 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10296607.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 10296607 can also be interpreted as claimed in the claims 2-21 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 10296607 to arrive at the claims 2-21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 10-17 and 20-21, are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20070276885 to Valiyaparambil et al. (hereinafter “Valiyaparambil”), and further in view of U.S. Patent No. 8204918 to Jung et al. (hereinafter “Jung”).
As to claim 2, Valiyaparambil teaches a method to protect data deleted between data protection operations, the method comprising (Abstract, Figures 1A-2, paragraphs 0010-0013, 0020, 0085-0087, computer implemented method in a system comprising computer hardware executing instructions stored in non-transitory computer readable storage medium such as ROM or RAM):
automatically copying, during a subsequent data protection operation, the at least one hidden file stored in the temporary storage to one or more secondary storage devices (par. 0052-0069, new or modified file path are stored and replicated to backup server 110).

Jung teaches determining with one or more computer processors whether deletion data to be deleted from primary memory has been protected by one or more data protection operations, and when the deletion data has not been protected, automatically converting the deletion data to at least one hidden file; automatically copying with the one or more computer processors the at least one hidden file to temporary storage (Fig. 4, col. 5 ln. 1-27, giving deleted file with hidden property and move file to storage unit 31.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Valiyaparambil with the teaching of Jung because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Jung would allow Valiyaparambil to avoid the situation when user may inadvertently delete important files (Jung, column 7 lines 35-51).
As to claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Valiyaparambil and Jung teaches the method of claim 2 further comprising merging the at least one hidden file with secondary data stored on the one or more secondary storage devices based at least in part on a file path associated with the deletion data (paragraphs 0052, 0053-0069, 0081, new or modified file path are stored and replicated and consolidated at backup server 110, for example “With respect to database data, for example, backup server 110 might roll together copies of the file at each preceding and current point in time that is valid for the request; that is, backup server 110 combines copies of the file from times "t.sub.0," and "t.sub.1."”).).

As to claim 5, the rejection of claim 2 is hereby incorporated by reference, the combination of Valiyaparambil and Jung teach the method of claim 2 further comprising automatically migrating differences between the deletion data and previously backed up data (paragraphs 0052, 0053-0069, 0081, new or modified file path are stored and replicated and consolidated at backup server 110, for example “With respect to database data, for example, backup server 110 might roll together copies of the file at each preceding and current point in time that is valid for the request; that is, backup server 110 combines copies of the file from times "t.sub.0," and "t.sub.1."”).).
As to claim 6, the rejection of claim 2 is hereby incorporated by reference, the combination of Valiyaparambil and Jung teaches the method of claim 2 further comprising tracking one or more deletion operations that result from actions of a user (Jung, col. 5 ln. 37-67, tracking delete operations).
As to claim 7, the rejection of claim 2 is hereby incorporated by reference, the combination of Valiyaparambil and Jung teaches the method of claim 2 further comprising: automatically receiving a first time associated with a previous data protection operation from a storage information manager; and automatically receiving a second time associated with a last edit operation of the deletion data (paragraphs 0052, 0053-0069, 0081, new or modified file path are stored and replicated and consolidated at backup server 110, for example “With respect to database data, for example, backup server 110 might roll together copies of the file at each preceding and current point in time that is valid for the request; that is, backup server 110 combines copies of the file from times "t.sub.0," and "t.sub.1."”).).

As to claim 11, the rejection of claim 2 is hereby incorporated by reference, the combination of Valiyaparambil and Jung teaches the method of claim 2 further comprising automatically receiving a Universal Sequence Number (USN) from a file system change journal associated with a client computing device to determine whether the deletion data is protected (device that occur after one or more data protection operations (paragraphs 0020, 0030- 0034, 0047, 0076, 0052-0069, new or modified file path are stored and replicated to backup server 110 using combine volume log file (e.g., 135) data and change journal data (e.g., USN journal 140) to correlate the time, type of activity, and file name, etc. of the various writes to volume 175 for changed data, and to be sent to backup server 110 during replication cycle. It is further noted that the production server is a client of the backup server);).
Regarding claims 12-17 and 20-21, are essentially the same as claims 1-7 and 10-11, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 8-9 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20070276885 to Valiyaparambil et al. (hereinafter “Valiyaparambil’), U.S. Patent No. 8204918 to Jung et al. (hereinafter “Jung”), and further in view of U.S. Patent No. 7478113 to De Spiegeleer et al. (hereinafter “Spiegeleer”).
As to claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Valiyaparambil and Jung teaches the method of claim 7. The combination of Valiyaparambil and Jung does not explicitly teach wherein the second time comprises a creation time when the deletion data comprises new data as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of combination of Valiyaparambil and Jung with the teaching of Spiegeleer because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Spiegeleer would allow combination of Valiyaparambil and Jung to facilitate policies that are imposed by regulator (Spiegeleer, column 7 lines 48-56).)
As to claim 9, the rejection of claim 7 is hereby incorporated by reference, the combination of Valiyaparambil and Jung teaches the method of claim 7. The combination of Valiyaparambil and Jung does not explicitly teach further comprising, when the first time occurs before the second time, automatically determining, with a filter driver, that the deletion data is not protected, the deletion data comprising data created or modified since the previous data protection operation as claimed.
Spiegeleer teaches further comprising, when the first time occurs before the second time, automatically determining, with a filter driver, that the deletion data is not protected, the deletion data comprising data created or modified since the previous data protection operation (col. 7 ln. 48-56, include deleted files with an existence on a workstation of less than one backup interval.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of combination of Valiyaparambil and Jung with the teaching of Spiegeleer because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Spiegeleer would allow combination of Valiyaparambil and Jung to facilitate policies that are imposed by regulator (Spiegeleer, column 7 lines 48-56).)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168